Citation Nr: 0626052	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  03-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1973 to August 1976.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal of a November 2002 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

In July 2002 correspondence the veteran raised a nonspecific 
claim of clear and unmistakable error (CUE) in the denial of 
service connection for back disability.  (He did not specify 
whether the alleged error was by the RO or in the last prior 
final decision, by the Board, which subsumed prior rating 
decisions in the matter.)  The RO included a discussion of 
CUE in the statement of the case.  Significantly, the matter 
before the Board at this time is whether new and material 
evidence has been received to reopen the claim.  If the 
veteran seeks to reverse the prior Board decision denying 
service connection for back disability based on an allegation 
of CUE in that decision, he is advised that he must do so by 
Motion directly to the Board in specified form.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

An August 1988 Board decision denied the veteran service 
connection for a low back disability.  The Board found that 
such disability clearly existed prior to service and did not 
increase in severity during (and was not aggravated by) 
service.  Letters to the veteran in August 2002 and September 
2003 properly advised him that in order to reopen his claim 
he needed to submit new and material evidence.  The letters 
defined "new" and "material".  They also advised the 
veteran of what was necessary to substantiate the underlying 
claim.   

Recently, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim (including, with some 
specificity, an explanation of what type of evidence would be 
and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Here, 
there has been no specific notice to the veteran of what type 
of evidence would be considered new and material

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court additionally held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In light of the above, the case is REMANDED for the following 
action:

1.  The RO must provide the veteran the 
specific notice required in claims to 
reopen in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He must 
be specifically advised that because the 
prior final denial of his claim by the 
Board was based on findings that a back 
disorder pre-ex-existed, and was not 
aggravated by, his service, for evidence 
to be new and material, it would have to 
tend to show either that the disability 
did not pre-exist service or that the 
disability increased in severity (was 
aggravated by) service.  The RO should 
also notify the veteran of the criteria 
for rating back disability and those 
governing effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  He 
should have ample opportunity to respond 
to this notice.

2.  After the RO has completed any further 
action suggested by the veteran's 
response, if any, the case should be 
reviewed by the RO, and if the claim to 
reopen remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


